DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	Applicant submitted a preliminary amendment to the claims with the original filing on May 1, 2020.  Claims 1, 3, 4, 7, 8, 10, 12-17, 19, 20, 22, 24, 25, and 30-32 are pending and are subject to the restriction requirement set forth below.

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1, 3, 4, 7, 10, 12, and 32, drawn to a method of inducing a targeted modification in a target nucleic acid molecule, comprising contacting the target nucleic acid molecule with a catalytically inactive guided-nuclease and at least one mutagen, wherein at least one modificaiton is induced in the target nucleic acid molecule; including wherein the method further comprises at least one guide nucleic acid that forms a complex with the inactive nuclease and hybridizes to the target nucleic acid molecule, wherein the target nucleic acid molecule comprises a protospacer adjacent motif (PAM) site, including wherein the nucleic acid is located in a cell, and including wherein the cell is an Escherichia coli cell, classified in C12N 15/03, for example.

II. Claims 1, 3, 4, 7, 10, 13, and 32, drawn to a method of inducing a targeted modification in a target nucleic acid molecule, comprising contacting the target nucleic acid molecule with a catalytically inactive guided-nuclease and at least one mutagen, wherein at least one modificaiton is induced in the target nucleic acid molecule; including wherein the method further comprises at least one guide nucleic acid that forms a complex with the inactive nuclease and hybridizes to the target nucleic acid molecule, wherein the target nucleic acid molecule comprises a protospacer adjacent motif (PAM) site, including wherein the nucleic acid is located in a cell, and including wherein the cell is an animal cell, classified in C12N 15/1024, for example.

III. Claims 1, 3, 4, 7, 10, 13, 14, and 32, drawn to a method of inducing a targeted modification in a target nucleic acid molecule, comprising contacting the target nucleic acid molecule with a catalytically inactive guided-nuclease and at least one mutagen, wherein at least one modificaiton is induced in the target nucleic acid molecule; including wherein the method further comprises at least one guide nucleic acid that forms a complex with the inactive nuclease and hybridizes to the target nucleic acid molecule, wherein the target nucleic acid molecule comprises a protospacer adjacent motif (PAM) site, including wherein the nucleic acid is located in a cell, and including wherein the cell is a plant cell, including wherein the plant cell is selected from the list of plants recited in claim 14, classified in C12N 15/102, for example.

CLAIM 13 LINKS THE INVENTIONS OF GROUPS II AND III

IV. Claims 1, 3, 4, 7, 10, 15-17, 19, 20, and 32, drawn to a method of inducing a targeted modification in a target nucleic acid molecule, comprising contacting the target nucleic acid molecule with a catalytically inactive guided-nuclease and at least one mutagen, wherein at least one modificaiton is induced in the target nucleic acid molecule; including wherein the method further comprises at least one guide nucleic acid that forms a complex with the inactive nuclease and hybridizes to the target nucleic acid molecule, wherein the target nucleic acid molecule comprises a protospacer adjacent motif (PAM) site, including wherein the nucleic acid is located in a cell, and including wherein the nuclease and guide nucleic acid are provided to the cell via a method recited in claim 15 or 17, classified in C12N 15/63, for example.

V. Claims 1, 8, and 32, drawn to a method of inducing a targeted modification in a target nucleic acid molecule, comprising contacting the target nucleic acid molecule with a catalytically inactive guided-nuclease and at least one mutagen, wherein at least one modificaiton is induced in the target nucleic acid molecule; including wherein the inactive nuclease comprises a DNA-binding domain, classified in C07K 2319/80, for example.

CLAIMS 1, 3, 4, 7, 10, AND 32 LINK THE INVENTIONS OF GROUPS I-V

VI. Claims 1, 22, and 32, drawn to a method of inducing a targeted modification in a target nucleic acid molecule, comprising contacting the target nucleic acid molecule with a catalytically inactive guided-nuclease and at least one mutagen, wherein at least one modificaiton is induced in the target nucleic acid molecule; including wherein the mutagen is one of the chemicals recited in claim 22, classified in C12N 15/01, for example.

VII. Claims 1, 24, 25, and 32, drawn to a method of inducing a targeted modification in a target nucleic acid molecule, comprising contacting the target nucleic acid molecule with a catalytically inactive guided-nuclease and at least one mutagen, wherein at least one modificaiton is induced in the target nucleic acid molecule; including wherein the inactive nuclease is an inactive CRISPR nuclease, including wherein it is one of the nucleases recited in claim 25, classified inC12N 9/22, for example.

VIII. Claims 1, 3, 30, and 32, drawn to a method of inducing a targeted modification in a target nucleic acid molecule, comprising contacting the target nucleic acid molecule with a catalytically inactive guided-nuclease and at least one mutagen, wherein at least one modificaiton is induced in the target nucleic acid molecule; including wherein the guide nucleic acid comprises a single-molecule guide, classified in C12N 15/111, for example.

IX. Claims 1, 3, 31, and 32, drawn to a method of inducing a targeted modification in a target nucleic acid molecule, comprising contacting the target nucleic acid molecule with a catalytically inactive guided-nuclease and at least one mutagen, wherein at least one modificaiton is induced in the target nucleic acid molecule; including wherein the guide nucleic acid comprises at least 80% complementarity to a target region of the target nucleic acid molecule, classified in C12N 15/113, for example.

CLAIMS 1 AND 3 LINK THE INVENTIONS OF GROUPS VIII AND IX
CLAIMS 1 AND 32 LINK THE INVENTIONS OF GROUPS I-IX

Linking Claims
Claims 1 and 32 link inventions I-IX. Claims 1 and 3 link inventions VIII and IX. Claims 1, 3, 4, 7, 10, and 32 link inventions I-V. Claim 13 links inventions II and III.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of any one of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions are independent or distinct, each from the other because:
Inventions I-IX are directed to related methods/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function AND effect because they rely on different types of cells (bacterial, vs. mammalian, vs. plant) or they require particular method steps for delivery or they require a DNA binding domain on the nuclease or they require a particular mutagen or they require a particular CRISPR nuclease, or they require the guide nucleic acid to be a single molecule, or they require a particular percent complementarity to the target.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The only overlapping subject matter is contained in the linking claims, and thus, if the overlapping subject matter is sufficient for allowance (contains the “point of patentability”), then the linked claims will be rejoined.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and,
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662